                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

    HENKEL OF AMERICA, INC.,
        Plaintiff,

          v.                                                           No. 3:18-cv-00965 (JAM)

    RELIASTAR LIFE INS. CO. et al,
         Defendants.

                 ORDER DENYING DEFENDANT EXPRESS SCRIPTS, INC.’S
                        MOTION FOR SUMMARY JUDGMENT

         Plaintiff Henkel of America, Inc. (“Henkel”) has paid about $50 million in prescription

drug costs for two of its employee health plan participants (“the participants”) who suffer from a

rare medical condition known as Hereditary Angiodema (“HAE”). Henkel filed a lawsuit to

recoup most of these costs from its stop-loss insurer, defendant ReliaStar Life Insurance

Company (“ReliaStar”), or in the alternative from defendant Express Scripts, Inc. (“Express

Scripts” or “ESI”), the claims administrator retained by Henkel who approved the prescription

drug claims. 1

         Express Scripts has now moved for summary judgment, seeking to dismiss Henkel’s

claims of breach of fiduciary duty and breach of contract. Because there are numerous disputed

issues of material fact concerning whether Express Scripts properly approved the claims, I will

deny the motion for summary judgment.

                                                BACKGROUND

         The following facts are drawn from the parties’ Local Rule 56 statements and supporting

documents and presented in the light most favorable to Henkel as the nonmoving party. 2


1
 See generally Henkel of Am. Inc. v. ReliaStar Life Ins. Co., 2020 WL 1430008 (D. Conn. 2020); Henkel of Am. v.
ReliaStar Life Ins. Co., 2019 WL 2462605 (D. Conn. 2019).
2
 See Docs. #185-2, #188 (Express Scripts’ sealed and unsealed but redacted statements of material facts); Docs.
#196, #197 (ReliaStar’s sealed and unsealed but redacted statements of material facts); Docs. #202, #204 (Henkel’s

                                                        1
            Contracts between Henkel and Express Scripts

            At all relevant times, Henkel provided health benefits to its employees and their

dependents through a self-funded group health benefit plan (“the Plan”). Pursuant to the Plan,

Henkel was the plan administrator and named fiduciary with the “sole authority and

responsibility to control and manage the operation and administration of the Plan.” 3 The Plan

named Henkel as the fiduciary but authorized Henkel to “delegate to any person or entity all or

any of the powers or duties” to administer the Plan. 4 The Plan provided that once Henkel

delegated the powers or duties in administering the Plan, “the delegate shall become the named

fiduciary responsible for administration of the Plan (if the delegate is a fiduciary by reason of the

delegation), and references to the Plan Administrator shall apply instead to the delegate.” 5

            Henkel hired Mercer Health & Benefits LLC (“Mercer”), a benefits consultant, to aid in

administering the Plan. 6 Pursuant to its authority under the Plan, Henkel designated Express

Scripts as the claims administrator for prescription drug benefits. 7 The relationship between

Henkel and Express Scripts was principally governed by two successive contracts during the

time period relevant to this action. 8




sealed and unsealed but redacted statements of material facts); Docs. #215-2, #216-1, #217-2, #219-1 (Express
Scripts’ sealed and unsealed responses to additional statements of material facts by Henkel and ReliaStar). Many of
the citations in this ruling are to documents that have been filed under seal; to the extent that this ruling describes
selective portions of such sealed documents, the Court concludes that such portions as described do not warrant
sealing or redaction in this ruling.
3
    Doc. #188-4 at 40 (§ 12.2) (Henkel Group Benefit Plan).
4
    Id. at 39 (§ 12.1).
5
    Ibid.
6
    Doc. #152 at 15 (¶ 115); Doc. #185 at 8.
7
    Docs. # 197, #204 at 2 (¶ 1 and response).
8
    Docs. #197, #204 (¶ 2 and response).

                                                           2
             The first contract was the Integrated Prescription Drug Program Agreement (“IPDPA”),

which was in effect from January 1, 2014 through December 31, 2016. 9 Pursuant to this

agreement, Henkel delegated to Express Scripts “the limited authority and discretion solely to

undertake the administrative and/or clinical initial determinations, first-level, second-level and

urgent appeals of claims eligibility determinations and benefits applications determinations filed

by Members with [Henkel’s] Program” as well as to “process and determine all filed

administrative and/or clinical first-level, second level, and urgent appeals.” 10 For this purpose,

Express Scripts was the “named fiduciary.” 11 The agreement provided that “ESI’s decisions will

be conclusive and binding and not subject to further review by [Henkel].” 12

             The second contract was the Pharmacy Benefit Management Agreement (“PBMA”)

which was in effect starting on January 1, 2017. 13 Under the PBMA, Express Scripts performed

claims processing for prescription drug benefits. 14 In connection with processing claims, Express

Scripts agreed to “perform standard drug utilization review…in order to assist the dispensing

pharmacist and prescribing physician in identifying potential drug interactions, incorrect

prescriptions or dosages, and certain other circumstances that may be indicative of inappropriate

prescription drug usage.” 15

             Express Scripts contracted with Accredo Health Group Inc. (“Accredo”), a specialty

pharmaceutical and service provider, to perform the drug utilization review that was



9
    Ibid.
10
     Doc. #185-4 at 20 (§ 15.8) (IPDPA).
11
     Ibid.
12
     Ibid.
13
     Docs. #197, #204 (¶ 2 and response).
14
     Docs. #197, #204 (¶ 8 and response); Doc. #185-5 at 10 (§ 2.3(a)(i)) (PBMA).
15
     Doc. #185-5 at 10 (§ 2.3(a)(ii)) (PBMA).

                                                          3
contemplated under the PBMA. 16 The contract between Express Scripts and Accredo stated that

Accredo would provide “cognitive pharmacist review of prescriptions, including interpretation

and review for plan compliance, safety and efficacy and clinical appropriateness (drug utilization

review).” 17 Both the PBMA and IPDPA provided that Express Scripts could subcontract

services, but that Express Scripts would be responsible and liable for any subcontracted

services. 18

           The PBMA also specified that in connection with its role as claims administrator, Express

Scripts would “provide prior authorization (‘PA’) services as specified and directed by [Henkel]

for drugs designated” by Henkel. 19 Prior authorization determined whether certain drugs were

covered by the Plan. 20 The PBMA provided that Express Scripts could approve initial coverage

if a member met the criteria outlined in the prior authorization policies or “for an otherwise

excluded use in the event of co-morbidities, complications and other factors not otherwise set

forth” in the prior authorization guidelines. 21 It further provided that Express Scripts “may rely

entirely upon information about the Member and the diagnosis of the Member’s condition

provided to it from the prescriber.” 22

           In addition to the IPDPA and PBMA described above, Henkel and Express Scripts also

entered into a PBM Agreement Service Addendum (“PBM Addendum”). 23 Effective January 1,



 See Doc. #217-2 (¶ 66 and response); see also Doc. #215-2 at 3 (¶ 63 and response); Doc. #202-11 (Home
16

Delivery Services Agreement).
17
     Doc. #202-11 at 3 (¶ II).
18
     Doc. #185-4 at 19 (¶ 15.2) (IPDPA); Doc. #185-5 at 18 (¶ 7.4) (PBMA).
19
     See Doc. #152 at 21 (¶¶ 101, 194) (Second Amended Complaint); Doc. #185-5 at 11 (§ 2.3(b)) (PBMA).
20
     See Doc. #204 at 5-6 (¶¶ 11, 12 and responses); Doc. #185-5 at 11 (§ 2.3(b)) (PBMA).
21
     Doc. #185-5 at 11 (§ 2.3(b)) (PBMA).
22
     Ibid.; Doc. #187-1 at 21.
23
     Doc. #204 at 4-5 (¶ 10 and response); Doc. #185-10 (PBM Addendum).

                                                          4
2016, the PBM Addendum clarified that the agreements between Henkel and Express Scripts

were “estimated to produce an overall net client savings for [Henkel].” 24 The PBM Addendum

specified, among other things, which drugs required prior authorization review. 25 Numerous

drugs for the treatment of HAE—including Cinryze, Berinert, Firazyr, Kalbitor, and Ruconest—

were among the drugs listed. 26 The PBM Addendum also stated that “[s]tandard guarantees

require the implementation of Prior Authorization Reviews without grandfathering[.]” 27

            2016 and 2017 prior authorization policies

            Express Scripts developed prior authorization policies for the drugs at issue here—

Cinryze, Berinert, Firazyr, Kalbitor, Ruconest, and Haegarda (“the subject drugs”). 28 The

coverage criteria included in the prior authorization policies were drafted and approved by an

Express Scripts’ committee comprised of clinicians, doctors, and pharmacists. 29

            The criteria in the prior authorization policies for the subject drugs outlined two ways for

Express Scripts to approve them as covered by the Plan. The first way allowed for approval if the

medication was prescribed by a specialist and if the patient had HAE as confirmed by lab results

showing low levels of certain a protein and serum:

            The patient has HAE confirmed by the following diagnostic criteria (i and ii): i.
            Patient has low levels of functional C1-INH protein (<50% of normal) as defined
            by the laboratory reference values; AND ii. Patient has lower than normal serum
            C4 levels, as defined by laboratory reference values. 30



24
     Doc. #185-10 at 2 (PBM Addendum).
25
     Doc. #204 at 4-5 (¶ 10 and response).
26
     Id. at 4-6 (¶¶ 10, 12 and responses); Doc. #185-10 at 7 (PBM Addendum).
27
     Doc. #185-10 at 9 n.7 (PBM Addendum) (emphasis added).
28
     Doc. #204 at 4-6 (¶¶ 10, 12 and responses).
29
     Doc. #152 at 41 (¶ 205); Doc. #215-2 at 4 (¶ 67).
30
   Doc. #186-1 at 3 (Firazyr); Doc. #186-4 at 4 (Cinryze, Berinert, Ruconest); Doc. #186-9 at 3 (Kalbitor); Doc.
#186-12 at 3 (Haegarda).

                                                         5
Each policy further provided that there are three different types of HAE—Type I, II, and III—but

that only patients with the first two types exhibit low levels of C1-INH protein and C4 serum. 31

Because HAE Type III patients have normal levels of C1-INH protein and C4 serum, such

patients would not be covered under the criteria requiring confirmation of low serum and protein

levels. 32

           The second way that a subject drug could meet the criteria under the policies was if the

patient had previously been or was currently being treated with the drug. In relevant part:

                •   Firazyr: “Approve if the patient has been treating previous acute HAE attacks
                    with Firazyr.” 33

                •   Cinryze, Berinert, and Ruconest: “Approve if patient…is currently receiving
                    Cinryze or Berinert for HAE prophylaxis; OR…has been treating previous acute
                    HAE attacks with Cinryze, Berinert, or Ruconest.” 34

                •   Kalbitor: “Approve if patient has been treating previous acute HAE attacks with
                    Kalbitor.” 35

                •   Haegarda: “For patients currently receiving Haegarda Prophylatic Therapy.
                    Approve Haegarda for 3 years if the medication is prescribed by or in consultation
                    with an allergist/immunologist or a physician that specializes in the treatment of
                    HAE or related disorders.” 36

The prior authorization policies provided that after the prior authorization criteria was met, the

approval for the drugs would remain in effect for three years. 37




31
     Doc. #186-1 at 3-4; Doc. #186-4 at 4; Doc. #186-9 at 4; Doc. #186-12 at 4.
32
     See Doc. #216-1 at 9-10 (¶ 16 and response); see also Doc. #201 at 24.
33
     Doc. #186-1 at 4.
34
     Doc. #186-4 at 4.
35
     Doc. #186-9 at 4.
36
     Doc. #186-12 at 4.
37
     Doc. #186-1 at 3; Doc. #186-4 at 3; Doc. #186-9 at 3; Doc. #186-12 at 3.

                                                           6
            Express Scripts approves coverage of the subject drugs

            Each time the participants’ initial prescription for a subject drug was submitted to a

pharmacy, the claims adjudication system flagged the drug as requiring prior authorization. 38

Express Scripts’ prior authorization reviews were conducted by an Express Scripts’ affiliate

known as Express Scripts Utilization Management Co. (“ESI-UM”). 39 ESI-UM conducted a

prior authorization review for each of the subject drugs prescribed for each participant, as well as

the appeal review after coverage was denied for one of the drugs. 40

            When conducting prior authorization reviews, ESI-UM contacted the prescribing

physicians’ offices and received answers by telephone or fax. 41 ESI-UM instructed its employees

to collect and enter only the information required by the criteria in the prior authorization

policies. 42

            Express Scripts granted prior authorization for several of the initial drug claims because

the prescribers’ offices had reported that the participants were using or had previously used the

drugs. 43 Express Scripts granted prior authorization for some of the drug claims because the

prescribers’ offices told ESI-UM that the participant had low levels of the C4 serum and C1-INH

protein. 44

            One prior authorization for Haegarda was initially denied because the participant was not

currently taking Haegarda for prophylactic therapy and because the physician’s office reported



38
     Doc. #186 at 7-8, 10, 13, 15, 16, 18, 19, 21, 23 (¶¶ 21, 26, 34, 41, 48, 53, 61, 66, 74, 79).
39
     Id. at 2-3 (¶¶ 1, 4-5).
40
     Id. at 3 (¶ 6).
41
     Id. at 4 (¶ 9).
42
     Ibid. (¶ 7).
43
     Id. at 7-8, 11, 15-20 (¶¶ 21-22, 34-35, 48-49, 53-54, 61-62, 66-67).
44
     Id. at 8-9, 13-14, 21-22 (¶¶ 26-27, 41-42 74-75)

                                                               7
that the patient’s HAE had not been confirmed by low levels of the C1-INH protein. 45 The

patient’s doctor appealed the denial. 46 Express Scripts subsequently approved the drug on appeal

when the doctor sent a fax stating that the patient had low levels of the protein. 47 The fax also

stated that the patient did not have lower than normal levels of the C4 serum, but that her

“mother also has this diagnosis.” 48 ESI-UM accepted what it was told by the physician’s office

about lab test results; it did not confirm the information in any of the prior authorizations through

documentation of lab results or medical records. 49

            Subsequent claims approvals

            Because each prior authorization provides that an approved drug will continue to be

approved for a period of three years, throughout 2016 and 2017 Express Scripts approved

subsequent refills on the basis of the prior authorization. 50 Henkel paid out the claims. 51 The

drugs were expensive—by the end of 2017, the claims for the two participants’ prescription drug

expenses exceeded $50 million. 52

            But even as Express Scripts continued to approve the claims for the drugs in 2016 and

2017, Mercer and Accredo began raising concerns about the participants’ use of the drugs, the

appropriateness of the dosages, whether the participants in fact had HAE as confirmed by lab

results, and whether the claims were covered under the Plan:




45
     Doc. #186 at 23 (¶¶ 79-80); see also Doc. #186-14 at 8.
46
     Doc. #186-14 at 65.
47
     Id. at 55, 90.
48
     Id. at 55.
49
     Doc. #186 at 7-9, 11, 13-20, 21-24 (¶¶ 21, 26, 34, 41, 48, 53, 61, 66, 74, 82).
50
     Id. at 8-12, 14, 16-22, 24 (¶¶ 23, 28, 31, 36, 38, 43, 50, 55, 58, 63, 68, 71, 76, 83).
51
     Doc. #152 at 4 (¶ 15).
52
     Doc. #219-1 at 18 (¶ 32).

                                                               8
       •   In November 2016, Mercer raised a number of questions by email to Express Scripts
           regarding the claims, including the quantity of units dispensed, Accredo’s role in
           “active[ly] monitoring” and reaching out to the participants, how the drugs were being
           used, if the prescriber had adequately indicated the reason for the prescription, and the
           severity of the HAE attacks. 53

       •   In March 2017, Accredo performed Clinical Baseline Assessments on the two
           participants. 54 The assessments reflected that both had normal C1 inhibitor levels and
           therefore had HAE Type III. 55 The assessments run by Accredo contradicted information
           that ESI-UM had recorded for some of the prior authorization reviews and the single
           appeal.

       •   In August 2017, when communicating with one of the participants’ prescribers to collect
           information for prior authorization approval, ESI-UM recorded that one of the
           participants did not have low C1-INH protein levels. 56 This contradicted information that
           Express Scripts had received for this participant in previous prior authorization approvals,
           when ESI-UM recorded that the patient had low protein levels. 57 It also contradicted the
           information that the prescribing physician provided on appeal a few weeks later: that the
           participant had low C1-INH protein levels. 58

       •   In September 2017, the Clinical Program Director for Accredo openly discussed that she
           did not believe that the drugs met the criteria for the prior authorizations because one of
           the participants had HAE Type III, writing that “the big problem is that according to [one
           of the participants’] clinicals she has type III which ESI should not be PAing.” 59 In
           emails between the Clinical Program Director and various managers and executives at
           Express Scripts, an Express Scripts senior manager of benefit operations wrote that,
           although the prior authorizations do not categorically deny approval of the subject drugs
           for HAE Type III, the policies “don’t mention approval for Type III only for Type I and
           II.” 60 Express Scripts’ Senior Clinical Account Executive wrote that “[w]e need an
           understanding of how [the Participants’ claims] got approved via the PA policy as we
           currently do not allow for PA Type III.” 61




53
     Doc. #215-2 at 8 (¶ 82); Doc. #202-18.
54
     Doc. #217-2 at 9 (¶ 83 and response).
55
     Doc. #215-2 at 9 (¶ 83); Doc. #202-19; Doc. #202-20; Doc. #216 at 10-11 (¶ 18).
56
     Doc. #186-14 at 8.
57
     Doc. #186 at 9, 13 (¶¶ 26, 41).
58
     Doc. #186-14 at 55.
59
     Doc. #215-2 at 10 (¶ 85); Doc. #202-21.
60
     Doc. #202-30 at 3.
61
     Doc. #215-2 at 11 (¶ 89); Doc. #202-30 at 2.

                                                          9
       •     As of October 2, 2017, Accredo was aware that one of the participants was using well
             over the recommended dosage for one of the drugs—66 vials per day (as opposed to the
             label’s recommended five vials per week). 62

             Although Mercer and Accredo raised these concerns and collected evidence indicating

that the drugs were potentially not covered by the Plan, Express Scripts continued to approve the

drugs. Henkel did not learn of the concerns stated by or known to Mercer and Accredo. 63

             ReliaStar refuses to pay

             ReliaStar provided for Henkel what is known as “stop-loss” insurance. 64 Under a stop-

loss insurance policy, an insurer for a self-funded health plan takes on the risks of claims that

exceed an agreed-upon threshold, thus giving the employer with a self-insured plan a measure of

protection against high-dollar claims. 65 After Henkel paid the drug expenses for the subject

drugs—which exceeded $50 million—Henkel sought reimbursement from ReliaStar. 66 ReliaStar

paid the reimbursement claims for the subject drugs from 2015 but then hired a consultant to

perform an independent audit of the most expensive claims that arose in 2016 and 2017. 67 After

an investigation, the consultant concluded that the prescription drug claims were not covered by

the Plan. 68 ReliaStar declined to pay the participants’ claims from 2016 and 2017 on the basis of

the consultant’s review.




62
     Doc. #215-2 at 10 (¶ 86); Doc. #202-22 at 3.
63
     Doc. #215-2 at 9-11 (¶¶ 84, 85, 87)
64
     See Henkel of Am., 2020 WL 1430008, at *1.
65
     Ibid.
66
     Ibid.
67
     Ibid.
68
     Ibid.

                                                    10
           Prior proceedings

           After ReliaStar refused to reimburse Henkel, Henkel filed this action against ReliaStar,

alleging breach of contract and violation of various other state laws. Henkel then moved for

judgment on the pleadings, seeking a declaration that ReliaStar did not have a right to make

underlying benefit determinations, to overrule the determinations of the fiduciary claims

administrators, or to deny coverage on the basis of its own investigation. Judge Eginton denied

the motion, ruling that discovery should proceed and that ReliaStar could challenge Henkel’s

decision to approve the claims under an arbitrary-and-capricious standard of review. 69

           Henkel subsequently filed an amended complaint to join Express Scripts as an additional

defendant, alleging claims against Express Scripts as an alternative to its claims against

ReliaStar. 70 After I granted Express Scripts’ motion to dismiss Henkel’s complaint, see Henkel

of Am., 2020 WL 1430008, Henkel filed a second amended complaint, alleging breach of

fiduciary duty and breach of contract against Express Scripts in addition to its claims against

ReliaStar. 71 Express Scripts has now moved for summary judgment against Henkel on the breach

of fiduciary duty and breach of contract claims. 72

                                                 DISCUSSION

           The principles governing the Court’s review of a motion for summary judgment are well

established. Summary judgment may be granted only if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The Court must view the facts in the light most favorable to the party



69
     Doc. #47; Henkel of Am., 2019 WL 2462605.
70
     Doc. #56.
71
     Doc. #152.
72
     Doc. #187.

                                                     11
who opposes the motion for summary judgment and then decide if those facts would be

enough—if eventually proven at trial—to allow a reasonable jury to decide in favor of the

opposing party. The Court’s role at summary judgment is not to judge the credibility of witnesses

or to resolve closely contested issues but solely to decide if there are enough facts that remain in

dispute to warrant a trial. See generally Tolan v. Cotton, 572 U.S. 650, 656-57 (2014) (per

curiam); Benzemann v. Houslanger & Assocs., PLLC, 924 F.3d 73, 78 (2d Cir. 2019). 73

           Preliminary issues

           Before I turn to the merits of the summary judgment motion, I will first address

preliminary issues including (1) whether it is proper for me to consider the opposition papers

filed by ReliaStar (in addition to those filed by Henkel); (2) whether I should apply a de novo or

abuse-of-discretion standard of review; and (3) whether my review should be limited to what

Express Scripts claims to be the administrative record.

           1. Whether ReliaStar has standing to file objection papers

           Although ReliaStar is a co-defendant and has not filed any crossclaims against Express

Scripts, ReliaStar has filed an opposition to Express Scripts’ summary judgment motion against

Henkel. 74 Express Scripts argues that I should not consider ReliaStar’s opposition papers

because Express Scripts did not move for summary judgment against ReliaStar. 75

           The issue of whether one co-defendant may oppose another co-defendant’s motion in the

absence of a crossclaim between the two parties has “vexed federal district courts.” Stone v.

Marten Transport, LLC, 2014 WL 1666420, at *4 (M.D. Tenn. 2014). Although some courts



73
  Unless otherwise indicated, this ruling omits internal quotation marks, alterations, citations, and footnotes in text
quoted from court decisions.
74
     Doc. #195.
75
     Doc. #219 at 5-7.

                                                          12
hold that a co-defendant may not oppose another co-defendant’s motion in the absence of a

crossclaim between the two parties, other courts have concluded that a co-party may oppose

another party’s motion so long as the co-party has a stake in the outcome of the motion. See

ArcelorMittal Plate LLC v. Lapeer Industries, Inc., 2021 WL 926276, at *8 (E.D. Mich. 2021)

(citing cases for both outcomes).

       The better-reasoned view is that any party to litigation may oppose another party’s

motion for relief if the party can make some showing of likely harm if the relief is granted. As

one commentator has observed, “the proper question when analyzing whether a party has

standing to oppose a co-party’s motion should not be whether the two parties stand opposed to

one another in the lawsuit as a whole or whether they are on opposite sides of the ‘v.’,” but

instead “whether parties are adverse on the particular issue, regardless of their position in the

overall litigation.” See Jonathan A. Wolfson, Warring Teammates: Standing to Oppose a

Coparty’s Motion for Summary Judgment, 60 Drake L. Rev. 561, 567 (2012). In other words, the

rights of a party in a multi-party lawsuit to oppose relief sought by another party should turn on a

functional consideration of the party’s true interests rather than formalistic concerns about

whether the party is technically adverse to the co-party who has moved for relief.

       Here, it is clear that ReliaStar has a stake that justifies its opposition to Express Scripts’

motion for summary judgment against Henkel. If I were to grant Express Scripts’ motion, this

would be detrimental to ReliaStar because then ReliaStar would be the only remaining defendant

in the action. Moreover, to the extent that Express Scripts seeks findings that it properly

discharged its claims processing functions, then these findings could adversely affect ReliaStar’s

arguments that it should not be liable to Henkel because the claims were not properly processed

and granted. Accordingly, I will consider ReliaStar’s arguments.



                                                 13
           2. Whether to apply a deferential standard of review

           When Henkel first moved for judgment on the pleadings against ReliaStar—then a sole

defendant— Judge Eginton ruled that the correct standard of review to apply was whether the

grant of benefits to the participants was arbitrary and capricious. 76 ReliaStar, however, now

argues for a de novo standard of review. By contrast, both Henkel and Express Scripts argue for

purposes of this motion for summary judgment that I should apply a deferential standard of

review that is akin to the usual arbitrary-and-capricious standard of review applicable to when a

health plan claimant seeks to challenge a grant of benefits. See, e.g., Halo v. Yale Health Plan,

819 F.3d 42, 51 (2d Cir. 2016). Because I would deny Express Scripts’ motion for summary

judgment under either standard of review, I need not resolve at this time what is the appropriate

standard of review.

           3. Whether to consider facts outside the “administrative record”

           In a typical ERISA action, the plaintiff has filed a claim against the plan administrator

seeking to reverse a denial of health benefits. Courts ordinarily limit themselves in this context to

the formal administrative record that was generated in the course of the administrator’s

processing of the claim. See Halo, 819 F.3d at 60. But this is not an ordinary case. It is not the

claimant who is the plaintiff or the defendant who is the insurer but instead a plan administrator

plaintiff and a stop-loss insurance company defendant that had no opportunity in the first place to

take part in the generation of the administrative record that led to the granting of benefits.

           Moreover, it would be unfair to grant Express Scripts’ request to limit the universe of

information to be considered only to the information that was before Express Scripts at the time

that it initially granted the prior authorizations. Both Henkel and ReliaStar point to evidence


76
     Doc. #47 at 2.

                                                    14
suggesting that Express Scripts later became aware that the participants’ claims were potentially

not covered by the Plan. In addition, there are substantial material questions about what

information Express Scripts should have known from Accredo’s drug utilization review and how

or if that information should have caused Express Scripts to reevaluate or deny subsequent

claims. Accordingly, I will consider the evidence that is in the summary judgment record rather

than limit myself solely to the record that existed before Express Scripts at the time it granted the

prior authorizations.

           Breach of fiduciary duty

           Express Scripts moves for summary judgment on Henkel’s claim for breach of fiduciary

duty. Henkel alleges that Express Scripts breached its fiduciary duty not only by failing to adhere

to the coverage criteria in the prior authorization policies but also by approving the subsequent

claims. Although Express Scripts does not dispute its fiduciary status for purposes of this motion,

it argues that there is no disputed material fact concerning either the initial or subsequent claims

approvals. I will first address the prior authorization policies and then the subsequent claims

approvals.

           1. Prior authorizations

           The prior authorization policies for the subject drugs, which Express Scripts drafted and

implemented without input from Henkel, allowed for approval through current or prior use.

Express Scripts approved the prior authorization of several of the claims on the basis of prior or

current use of the subject drugs.

           The PBM Addendum contains a chart that lists whether certain drugs require prior

authorization. 77 Cinryze, Berinert, Firazyr, Kalbitor, and Ruconest are listed as requiring prior


77
     Doc. #185-10 at 6-8.

                                                   15
authorization approval. 78 The chart also lists certain criteria related to drug coverage, including

whether drugs will require “grandfather[ing]”. 79 The “grandfather” criteria for the subject drugs

is blacked out, indicating that prior or current use was not a criteria that could be included in the

prior authorization policies. 80 A list of notes on the last page of the contract titled “Savings

Guarantee” explains that “[s]tandard guarantees require the implementation of Prior

Authorization without grandfathering[.]” 81

             On the basis of these documents, Henkel argues that the PBM Addendum prohibits

approving drug claims through prior or current use because it clearly prohibits grandfathering of

the subject drugs. 82 Express Scripts responds that Henkel takes the “grandfathering” endnote out

of context. 83 During oral argument, Express Scripts clarified that “savings guarantees” are

negotiated by clients to ensure a certain percentage of savings. 84 According to Express Scripts,

prohibiting grandfathering in prior authorization policies is a mechanism for guaranteeing cost

savings. 85

             A reasonable jury could find that Express Scripts was prohibited from covering the drugs

solely on the basis of current or prior use. The opening paragraphs of the PBM Addendum state

that the agreement between Express Scripts and Henkel is “estimated to produce an overall net




78
     Ibid.
79
     Ibid.
80
     Id. at 7; see also Doc. #240 at 36.
81
     Doc. #185-10 at 9 n. 7.
82
   Doc. #201 at 27-28; see also Doc. #204 at 10 (¶ 25 and response); Doc. #202 at 9-23 (¶¶ 22 and response, 27 and
response, 29 and response, 31 and response, 35 and response, 40 and response, 42 and response, 44 and response, 46
and response, 48 and response, 50 and response, 52 and response); Doc. #196 at 13 (¶ 29 and response).
83
     Doc. #217 at 9.
84
     Doc. #242 at 23-24.
85
     Ibid.

                                                       16
client savings for [Henkel].” 86 Moreover, the role of PBMs in the health industry is to serve as

intermediaries between pharmaceutical manufacturers and health benefit providers like Henkel.

See Pharmaceutical Management Ass’n v. Rowe, 429 F.3d 294, 298 (1st Cir. 2005) (describing

the role of PBMs).

          PBMs are hired, as Express Scripts was, to design, manage, and administer drug benefit

programs, which includes determining coverage eligibility and performing drug utilization

review. See In re Pharmaceutical Industry Average Wholesale Price Litigation, 230 F.R.D. 61,

72 (D. Mass. 2005). Health benefit providers often look to and rely on PBMs for cost savings.

See Rowe, 429 F.3d at 298. It is undisputed that approving the subject drugs was costly.

Prohibiting approval through current or prior use would likely have resulted in several of the

claims not being approved, and therefore generated cost savings. Taking into account the role of

claims administrators in the pharmaceutical industry and viewing the PBM Addendum in the

light most favorable to Henkel, a reasonable jury could conclude that Express Scripts was barred

from granting prior authorization approval merely on the basis of prior or current use of the

subject drugs.

          The disputed issue of whether the contracts prohibited Express Scripts from approving

the claims through current or prior use is enough to preclude summary judgment. But another

genuine issue of material fact also precludes summary judgment: whether Express Scripts as a

fiduciary engaged in responsible claims administration when it failed to confirm through lab

reports or medical records that the participants actually met the test-based prior authorization




86
     Doc. #185-10 at 2 (PBM Addendum)

                                                 17
criteria. 87 The parties’ dispute concerns whether the prior authorization policies required Express

Scripts to confirm the participants’ HAE diagnosis by reviewing lab results.

           Henkel argues that a reasonable factfinder could conclude that the prior authorization

policies required ESI-UM to confirm the lab results by collecting or reviewing the patient’s lab

results. The prior authorization policies authorize approval if “[t]he patient has HAE as

confirmed by” certain diagnostic criteria and “as defined by the laboratory reference values.” 88

           Express Scripts’ primary argument against this interpretation is that the contracts between

Henkel and Express Scripts permit Express Scripts to rely entirely on what the physician states

concerning whether the participant satisfies the prior authorization criteria. Express Scripts

points to language in the PBMA that permits Express Scripts to “rely entirely upon information

about the Member and the diagnosis of the Member’s condition provided to it from the

prescriber.” 89

           But Express Scripts does not account for other details in the contracts. First, the PBMA

did not go into effect until January 1, 2017, and only two of the prior authorization reviews were

conducted when it was in effect. Express Scripts has pointed to no language in the IPDPA or any

other contract that permits or instructs Express Scripts to rely only on the word of the prescriber

without any confirmation.

           Second, nothing in any of the contracts—including the language Express Scripts cites

from the PBMA—bars Express Scripts from requesting documentation from the physician. The

PBMA’s authorization to rely entirely on information provided to it by the prescriber does not


87
  Doc. #203 at 28; see also Doc. #196 at 10 (¶ 22 and response); Doc. #202 at 9;Doc. #204 at 10-14, 16-17, 19-20,
22-23 (¶¶ 22 and response, 27 and response, 31 and response, 33 and response, 38 and response, 40 and response, 46
and response, 52 and response, 54 and response); Doc. #216-1 at 11 (¶ 19).
88
     See, e.g., Doc. #186-1 at 3 (emphasis added).
89
     See Doc. #185-5 at 11 (§ 2.3(b)) (PBMA).

                                                       18
speak to what type of information is provided and is not inconsistent with asking for lab results

or medical records from the prescriber. A reasonable factfinder could conclude that, because the

criteria of the prior authorization reviews not only requires such specific lab values in order to

authorize approval but also describes the diagnostic differences between HAE Types I, II, and III

and in light of the extraordinarily high costs involved, ESI-UM had an obligation to confirm the

qualifying levels by seeking to review the lab results before approving the claims.

            Further, Express Scripts approved some of the initial claims on the basis of low protein

and low serum levels. 90 ESI-UM recorded that that prescribing physician’s office had reported

the low lab results. The evidence collected during discovery from this same prescribing

physician, however, reflects that the participants’ lab results showed normal serum and protein

levels. 91

            Given the discrepancy between the actual lab results and what ESI-UM recorded in the

prior authorization reviews, it is far from clear whether ESI-UM accurately recorded the

information provided by the physicians’ office or whether the physician provided the correct

information. 92 If ESI-UM had documented the lab results contemporaneously with conducting

the prior authorization reviews, Express Scripts possibly would have concluded that at least some

of the claims were not covered under the Plan. 93

             The cases cited by Express Scripts stand for the proposition that, in the absence of a

requirement in a policy that a claims administrator actively investigate or gather information, a

court cannot impose a duty requiring confirmation of lab results. See, e.g., Young v. Hartford


90
     Doc. #186 at 9-10, 13-14, 21-22 (¶¶ 26-27, 41-42, 74-75).
91
   See Doc. #216-1 at 11-12 (¶ 20 and response) see also Doc. #202-23 at 4 (Dr. Kanarek deposition); Doc. #202-27
at 6 (Dr. Neustrom deposition).
92
     See Doc. #215-2 at 9, 13 (¶ 92 and response).
93
     See id. at 12 (¶ 91).

                                                          19
Life and Acc. Ins. Co., 2011 WL 4430859, at *11 (S.D.N.Y. 2011) (policy placed burden of

providing documentation on the claimant and plaintiff had “not demonstrated that the [insurer]

failed to collect readily available, material information”). Here, a reasonable jury could conclude

that, in the totality of circumstances presented here, Express Scripts was obliged to review

documentation of lab results to justify the payment of tens of millions of dollars in pharmacy

benefit claims.

           2. Subsequent approvals

           Express Scripts argues that there is no disputed material fact concerning the subsequent

approvals of the claims because each prior authorization policy for the subject drugs provided

that prior authorization approval was valid for three years. 94 Thus, according to Express Scripts,

once the subject drug was approved through prior authorization, Express Scripts was not

permitted to disturb the prior authorization finding or even question whether any of the

subsequent claims were covered under the Plan, regardless of any intervening events. Henkel and

ReliaStar, however, argue that there were a number of “red flags” raised by Mercer and Accredo

that a reasonable jury could conclude should have caused Express Scripts to deny or evaluate the

subsequent claims rather than blindly approve them. 95

           As an initial matter, the parties dispute whether the information and concerns known to

Accredo were available to and may be attributed to Express Scripts. I conclude that there is at

least a genuine fact issue on this question. Express Scripts delegated the responsibility for drug

utilization review to Accredo but, as stipulated in the contracts, maintained liability and

responsibility for Accredo’s work. 96 The PBMA described that drug utilization review was to


94
     See Doc. #217 at 13-16; see also Doc. #215 at 13-15.
95
     See Doc. #195 at 11-12, 21; Doc. #203 at 34-35; see also Doc. #194 at 10-12, 21, 23-24; Doc. #201 at 34-35.
96
     Doc. #185-4 at 19 (§ 15.2) (IPDPA); Doc. #185-5 at 18 (§ 7.4) (PBMA); Doc. #215 at 3-4 (¶¶ 63-66 and

                                                            20
“assist the dispensing pharmacist and prescribing physician in identifying potential drug

interactions, incorrect prescriptions or dosages, and certain other circumstances that may be

indicative of inappropriate prescription drug usage.” 97 On behalf of Express Scripts, Accredo

performed the drug utilization reviews for each prescription submitted. 98

            A jury could reasonably conclude that when performing the drug utilization review,

Accredo became concerned that the dosages or prescriptions were incorrect or inappropriate for

the participants. In March 2017, Accredo conducted baseline clinical assessments of the

participants’ HAE and documented information about the diagnosis and symptoms, including

that they both had normal serum and protein levels, indicating that the two participants had HAE

Type III. 99 The information received by Accredo about the normal serum and protein levels

contradicted information that Express Scripts had received for three of the prior authorization

approvals. 100 In September 2017, the Clinical Program Director for Accredo noted that she did

not believe that the subject drugs met the criteria for the prior authorization policies because one

of the participants did not have the low protein and serum levels. 101 Then, in December 2017, the

Express Scripts Vice President for Formulary Development wrote that he did not believe that the

prior authorization policies allowed for authorization of patients with HAE Type III. 102




responses); Doc. #219-1 at 5 (¶ 6 response); see also Doc. #216-1 at 4 (¶¶ 4-5 and responses); Doc. #217-2 at 4 (¶
66 and response).
97
     See Doc. #185-5 at 10 (§ 2.3(a)(ii)) (PBMA); see also Doc. #152 at 14-15 (¶ 65).
98
     See Doc. #217-2 at 4 (¶ 66 and response); see also Doc. #216-1 at 2-3 (¶ 1 and response).
99
     Doc. #202-19; Doc. #202-20.
100
      Doc. #186 at 8-9, 13, 21-22 (¶¶ 26, 41, 74).
101
      Doc. #202-21 at 3.
102
      Doc. #202-30 at 2.

                                                           21
            Accredo also expressed concern that one participant was using 66 vials per day, a number

well over what was recommended on the label. 103 Altogether, a reasonable factfinder could

conclude that Express Scripts should have concluded, in light of its growing knowledge about

the participants and their use of the drugs, that the drugs had been improperly approved as

covered by the Plan.

            Express Scripts responds that, because the prior authorization policies are silent as to

whether it could reconsider the initial coverage approval or deny subsequent claims on the basis

of information acquired after the initial reviews, a reasonable course of action was for Express

Scripts not to consider how the contradictory information impacted the coverage of the subject

drugs. 104 Whether that view is reasonable is a decision best left to the factfinder. A reasonable

jury could conclude that, in light of information directly contradicting information Express

Scripts had relied upon when granting the initial coverage, it was not reasonable for Express

Scripts to continue approval for payments for the subject drugs without additional investigation.

            Even if Accredo’s knowledge was not attributable to Express Scripts, the records suggest

that Express Scripts was independently aware of facts that call into question the reasonableness

of continuing claim approvals. When ESI-UM communicated with the prescribing physician’s

office on February 16, 2016, ESI-UM recorded that the patient had low levels of the serum and

protein required to diagnose HAE Type I or Type II. 105 In a subsequent communication on April

7, 2016 with the same prescriber’s office for a different prior authorization review, the ESI-UM

once again recorded that the patient had low levels of the serum and protein. 106 But then during a



103
      Doc. #202-22 at 3.
104
      Doc. #215 at 15.
105
      Doc. #186 at 13 (¶¶ 40-41).
106
      Id. at 8-9 (¶¶ 25-26).

                                                     22
prior authorization review on August 18, 2017 for the same patient, a different prescriber’s office

informed ESI-UM that the patient did not have low levels of the protein. 107 Express Scripts

denied this initial claim. When the prescribing physician appealed this claim, his office informed

ESI-UM that the patient did have low levels of the protein but did not have low serum levels. 108

A factfinder could conclude that, in light of the contradictory reports of the laboratory results

diagnosing the patient’s HAE, Express Scripts improperly approved the subsequent drug claims

without taking appropriate steps to investigate the discrepancies.

            Breach of contract claim

            Henkel alleges that Express Scripts breached its contracts by initially approving the

claims as covered under the Plan, continuing to approve the claims, and failing to perform drug

utilization review. 109

            I will deny Express Scripts’ motion for summary judgment with respect to the first two

alleged breaches—initially approving the claims and then continuing to approve them—for the

same reasons set forth above. There are material facts as to whether Express Scripts breached its

contract by grandfathering in the drugs and by continuing to approve them even when confronted

with contradictory information.

            As for the alleged breach for failure to conduct drug utilization reviews, Express Scripts

was required, “[i]n connection with each prescription…[to perform standard drug

utilization]…to identify[] potential drug interaction, incorrect prescriptions or dosages, and

certain other circumstances that may be indicative of inappropriate prescription drug usage.” 110



107
      Id. at 23 (¶¶ 78-79).
108
      Doc. #186-14 at 55.
109
      Doc. #152 at 58 (¶ 294).
110
      Doc. #185-5 at 10 (§ 2.3a(ii)) (PBMA); see also Doc. #152 at 14 (¶ 65).

                                                           23
Express Scripts in turn contracted with Accredo to perform certain services “to the extent

requested by [Express Scripts],” including “clinical management and review of prescriptions,”

“cognitive pharmacists review of prescriptions, including interpretation and review for plan

compliance, safety and efficacy and clinical appropriateness (drug utilization),” and “interaction

with prescribing physician or patients as necessary and appropriate.” 111

           A reasonable jury could conclude that Express Scripts did not meet its contractual

obligations by failing to identify incorrect prescriptions or dosages and other circumstances

reflecting inappropriate drug usage. As Express Scripts has explained, the purpose of standard

drug utilization review is “to identify potentially dangerous drug interactions … to question

pharmacists and physicians about dosages to ensure that the amount entered was input correctly;

and to scan for other instances in which the prescription poses a risk to health and safety.” 112

           At least by March 2017, Accredo had concerns that the drugs were inappropriate for the

participants because Accredo ordered baseline clinical tests for the participants. 113 Some time

after the baseline clinical tests showed that the participants had normal serum and protein levels,

management-level employees within Accredo and Express Scripts commented that the drugs

were not covered by the Plan because the participants did not have HAE Type I or II. 114

           Furthermore, Accredo also expressed concerns that the participants were using drug

amounts that were well over the recommended dosage and well over what HAE patients

generally take. 115 ReliaStar’s expert witnesses have opined that the dosages prescribed to the


111
   Doc. #215-2 at 3-4 (¶ 65 and response); Doc. #216-1 at 5-6 (¶ 8 and response); see also Doc. #217-2 at 4 (¶ 66
and response).
112
      Doc. #185 at 44.
113
      Doc. #202-19; Doc. #202-20.
114
      Doc. #202-21 at 3; Doc. #202-30 at 2.
115
      Doc. #202-22 at 3.

                                                        24
participants were well-above FDA-approved dosages. 116 There remains a question of fact as to

whether Express Scripts complied with the drug utilization review requirement when it failed to

identify or act on the information that the dosages were well above what was standard in the

industry and approved by the FDA.

                                                    CONCLUSION

           For the reasons set forth above, Express Scripts’ motion for summary judgment (Doc.

#187) is DENIED. I have considered all other arguments raised by Express Scripts even though

not expressly discussed in this ruling.

           It is so ordered. Dated at New Haven this 8th day of July 2021

                                                                 /s/ Jeffrey Alker Meyer
                                                                 Jeffrey Alker Meyer
                                                                 United States District Judge




116
      Doc. #202-28 at 20; Doc. #215-2 at 14 (¶ 93); Doc. #216-1 at 13-15 (¶¶ 25, 27).

                                                           25
